DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because the shading provided by the applicant reduces the legibility of the invention.  Specifically, FIG. 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the surface."  There is insufficient antecedent basis for this limitation in the claim. Previously an upper and lower surface has been established, it is unclear which surface is being referenced. For the purposes of examination, it is assumed that the upper surface is being referenced.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11, 13-15, and 18-20 are rejected under 35 U.S.C. 102a(1) as being anticipated by Fan (US 20040025757 A1).
With respect to claim 1, Fan discloses A top frame with interlocking features comprising: a first leg; a second leg; a third leg; a fourth leg (figure 17 below), wherein the first leg, second leg, third leg and fourth leg (figure 17 below) form a generally rectangular shape (figure 17 below) having an upper surface (21 figure 17 below) and an opposing lower surface (page 4 [0076]); a first plurality of repeating protruding structures (61 figure 17 below) positioned at a first location on the upper surface (21 figure 17 below) of the top frame; and, a first plurality of repeating indented receptacles (71 figure 18)  at a first location on the lower surface of the top frame. (page 6 [0103]-[0104])  

    PNG
    media_image1.png
    536
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    620
    524
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    426
    478
    media_image3.png
    Greyscale

With respect to claim 2, Fan discloses the top frame of claim 1 wherein the first location (top right corner) of the first plurality of repeating protruding structures (61 figure 18) is proximate a first corner of the top frame. (page 6 [0106])
With respect to claim 3, Fan discloses the top frame of claim 2 wherein the first location (top right corner) of the first plurality of indented receptacles (71 figure 18) is proximate the first corner of the top frame and aligned with the first plurality of repeating protruding structures (61 figure 18).  
With respect to claim 4, Fan discloses the top frame of claim 3 wherein the first plurality of repeating indented receptacles (71 figure 18) is a mirrored pattern page 6 [0103]-[0104]) of the first plurality of repeating protruding structures (61 figure 18).  
With respect to claim 5, Fan discloses the top frame of claim 3 further comprising: a second plurality of repeating protruding structures (71 figure 17) positioned proximate a second corner (top left corner) of the top frame on the lower surface (not shown) of the top frame; and, a second plurality of repeating indented receptacles (71 figure 17) positioned proximate the second corner (top left corner) of the top frame on the upper surface (21 figure 17) of the top frame and aligned with the second plurality of repeating protruding structures (top left corner backside page 6 [0103]-[0104]).  
With respect to claim 6, Fan discloses the top frame of claim 1 wherein the first plurality of repeating protruding structures (61 figure 18) has a saw-tooth cross-sectional shape.  
With respect to claim 8, Fan discloses the top frame of claim 1 wherein the top frame includes a plurality of ribs (23 figure 3) extending from the upper surface (21 figure 3) to the lower surface (21 figure 4).  
With respect to claim 9, Fan discloses the top frame of claim 1 wherein the first leg, second leg, third leg and fourth leg (figure 17) define a generally rectangular opening therebetween.  
With respect to claim 10, Fan discloses the top frame of claim 5 further comprising: a third plurality of repeating protruding structures (61 figure 17) positioned proximate a third corner (bottom left corner) of the top frame; and, a first plurality of repeating indented receptacles (71 figure 17) positioned proximate the third corner (bottom left corner) of the top frame.  
With respect to claim 11, Fan discloses the top frame of claim 10 further comprising: a fourth plurality of repeating protruding structures (lower surface of 71 figure 17) positioned proximate a fourth corner (bottom right corner) of the top frame; and, a fourth plurality of repeating indented receptacles (71 figure 17) positioned proximate the fourth corner (bottom right corner) of the top frame.  
With respect to claim 13, Fan discloses the top frame of claim 1 formed from a molded plastic (page 2 [0018]).  
With respect to claim 14, Fan discloses a top frame with interlocking features comprising: a first leg (figure 17) having a first end and a second end; a second leg (figure 17) connected at a first end to the second end of the first leg; a third leg (figure 17) connected at a first end to a second end of the second leg; a fourth leg (figure 17) connected at a first end to a second end of the third leg and connected at a second end to the first end of the first leg (figure 17); the first leg, second leg, third leg and fourth leg having an upper surface (21 figure 17); a first plurality of ridges (61 figure 17) extending upward from the upper surface at a first location (bottom left corner); and, a first plurality of receptacles (71 figure 17) extending downward from the upper surface at a second location (top left corner).  
With respect to claim 15, Fan discloses the top frame of claim 14 further comprising a plurality of ribs (23 figure 3) extending downward from the top surface (21 figure 3).  
With respect to claim 18, Fan discloses the top frame of claim 14 wherein the first plurality of ridges has a saw-tooth cross- sectional shape (61 figure 18), and the first plurality of receptacles (71 figure 18) has a saw-tooth cross-sectional shape.  
With respect to claim 19, Fan discloses the top frame of claim 15 further comprising: a fifth leg having a first end and a second end; a sixth leg connected at a first end to the second end of the fifth leg; a seventh leg connected at a first end to a second end of the sixth leg; an eighth leg connected at a first end to a second end of the seventh leg and connected at a second end to the first end of the fifth leg (duplication of top frame – the fifth, sixth, seventh, eighth is akin to the first, second, third, and fourth legs on figure 17); the fifth leg, sixth leg, seventh leg and eighth leg having a lower surface and a plurality of ribs (23) extending upward and welded (page 7 [0110]) to the plurality of ribs extending downward from the upper surface (21); a first plurality of ridges (61) extending downward from the lower surface at a first location (bottom left corner); and, a first plurality of receptacles (71) extending upward from the lower surface at a second location (bottom right corner).
With respect to claim 20, Fan discloses the top frame of claim 14 wherein the top frame is formed from a molded plastic (page 2 [0018]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 20040025757 A1).
With respect to claim 12, the previously described embodiment of Fan as applied to claim 2, above, disclose all the limitations of the claims except for further comprising a second plurality of repeating indented receptacles on the upper surface proximate the first corner and proximate the first plurality of repeating protruding features. However, referring to an alternate embodiment of Fan (figure 19), Fan taught of protruding features (961) and indented features (971) on the same corner on the upper surface as an alternate retention feature for stacking. It would have been obvious to one of ordinary skill in the art of top frames before the effective filing date of the claimed invention to include a second plurality of repeating indented receptacles on the upper surface proximate the first corner as taught by Fan – Figure 19 embodiment in the top frame of frame of Fan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the original embodiment of Fan teaches the top frame of claim 2 and adding an indented receptacle on the first corner as taught by an alternate Fan embodiment (Figure 19) would maintain the same functionality of the original embodiment of Fan, making the results predictable to one of ordinary skill in the art (MPEP 2143).
	With respect to claim 16, the elected embodiment of Fan discloses the top frame of claim 14 wherein the first location is proximate a first corner (bottom left) of the top frame formed by the first leg and the second leg (figure 17). The present embodiment of Fan failed to disclose the second location is proximate the first corner and spaced from the first location. However, referring to claim 12 rejection above, in an alternate embodiment (figure 19 above) Fan taught of this relationship and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included this feature.
With respect to claim 17, the  references as applied to claim 16, above, disclose  a second plurality of ridges (71 figure 17) extending upward from the upper surface proximate a second corner (top left) formed by the second leg and the third leg (figure 17). The elected embodiment of Fan failed to disclose a second plurality of receptacles extending down from the surface proximate the second corner and spaced from the second plurality of ridges. However, referring to claim 12 rejection above, in an alternate embodiment (figure 19 above) Fan taught of this relationship and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included this feature.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 20040025757 A1) in view of Colby (US 20180050844 A1).
With respect to claim 7, the references as applied to claim 1, above, disclose all the limitations of the claims except for wherein a total amount of the first plurality of repeating indented receptacles is greater than a total amount of the first plurality of repeating protruding structures.  However, this would be an obvious design choice and is present in other mating structures, for example Colby shows a system in which there are fewer protruding structures (upper surface of 30 figure 9) than receptacles (item 38 figure 9). Therefore, it would have been obvious to one of ordinary skill in the art of mating structures before the effective filing date of the claimed invention to include more receptacles than protrusions as taught by Colby in the invention of Fan since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Fan teaches a top frame with protrusions and receptacles and adding more receptacles than indentation as taught by Colby would maintain the same functionality of Fan, making the results predictable to one of ordinary skill in the art (MPEP 2143).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20220381275-A1, US-6974140-B2, US-3868915-A.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735                


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735